Title: To Thomas Jefferson from James Monroe, 13 February 1826
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Oak hill
Feby 13. 1826.
It was my intention, as it was my desire, to have communicated to the committee no part of your letter of the 13th of Jany 1803, announcing my appointment, to France & Spain, and on that principle I acted, at the last Session. From this however, I have been induced to depart reluctantly, by intimations which have been recently given me, by some friends in Washington, that no evidence being shewn, of any particular solicitude, on your part, for my acceptance of that mission, & prompt departure in execution of its duties, the part might, and probably would be denied, in the house, whereby an essential ground on which a part of my claims rest would be shaken. I therefore copied the first paragraph of that letter, in the form prescrib’d, by that of the last winter, & gave it to mr gouverneur, when here last winter, to be deliver’d to the Chairman of the committee, which I presume he has done. Independant of any effect, which it may have on my claim, the evidence which it affords, of your favorable opinion of my previous services, & friendly feeling towards me, will always be a source of great gratification to me.altho my inheritance in westmoreland county, was small, yet by the sale of it, and the judicious investment, of the amount receiv’d from it, in western lands, in early life, and the application thereof, in fortunate purchases elsewhere, & particularly in Albermarle where I expected & wished to have passd the remainder of my days, I had laid the foundation, with some small professional aid, of independance, which  had I remained at home a few years longer, would, I have no doubt, have been completed. By my public employments, and especially those abroad, this hope, has been defeated, and such is actually my situation, that I do not think that the grant of my claims will nearly relieve me, by which I mean, will leave me enough, to exist in tolerable comfort with my family. My debts abroad were great, and my plantation in Albemarle & here, have added considerably to them every year, so that with accumulated looses, and interest, compound added to simple, they have become immense. This is a true, tho’ a melancholy picture of the actual state of my affairs. I have been led to give it, by the obligation I have felt, to explain to you my motive, for communicating to the Committee, the extract from your letter, above noticd.with great respect & sincere regard I am your friend & servantJames MonroeFeby 14thP.S. I have this moment recievd a paper from Richmond, which gives an account of your application to the legislature, for the grant of a Lottery for the sale of your estate, to relieve you from embarassment. I cannot express the concern which this view of your affairs has given me, altho’ I can readily conceive the causes which have led to it. They are such as the State, and indeed the whole union, most feel. I will write to you again on the subject.